DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 1665359 A).
Regarding claims 1, 8-11, and 13-20, Haas teaches a berry comprising a box body (6), comprising a cavity defined in the box body and a side wall surrounding the cavity (see Figures 1-4); a support frame (8-9), disposed on an inner side of the side wall; and a bottom plate (10), disposed in the cavity and at an end of the support frame (see Fig. 4); wherein the support frame is integrated with the box body, an opening (20) is provided in the box body, and the support frame is formed by bending the side wall located at the opening toward the cavity; and wherein the bottom plate comprises a first portion (10; see Fig. 2) and a second portion (12); wherein an edge of the first portion is fitted with the inner side of the side wall, a bottom surface of the first portion is disposed on the support frame, and the second portion is disposed on the edge of the first portion; and wherein only one side of the second portion is fixedly connected to the inner side of the side wall (see Fig. 4).
Regarding claims 4-5 and 7, Vaughn-Parks teaches a carton wherein the first portion and the second portion are integrally formed, and a bending line (11) is provided between the second portion and the first portion and is bent along the edge of the first portion (see Fig. 2).  
Response to Arguments
5.	Applicant’s arguments, see 5, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1-20 under USC 102(a)(1)—in view of Vaughn-Parks have been fully considered and are persuasive.  Vaughn-Parks lacks teaching that only one side of the second portion of the bottom plate is connected to an inner side of the side wall.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Haas.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734